Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 13, 2014

The Court of Appeals hereby passes the following order:

A14I0266. STEARNS BANK, N.A. f/k/a JASPER BANKING COMPANY v.
     FRANCES LOUISE HAWKINS, f/k/a FRANCES LOUISE MULLINS.

      Frances Louise Hawkins filed an action against her ex-husband, Boyd Lee
Mullins, Jr., seeking to hold him in contempt for failing to convey certain real
property, as provided by their divorce decree. The property is the subject of a security
deed issued by Stearns Bank, N.A., to Mullins, and Stearns Bank was added as a party
to the contempt proceeding. Mullins moved to set aside the security deed, and the trial
court granted his motion. After the court declined to reconsider its ruling, Stearns
Bank filed this application for interlocutory review.
      Because this contempt action is based on alleged violations of the parties’
divorce decree, appellate jurisdiction lies in the Supreme Court. See Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (6) (Supreme Court has jurisdiction over “[a]ll divorce
and alimony cases”); see Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582)
(2004); see also Morris v. Morris, 284 Ga. 748, 750 (2) (670 SE2d 84) (2008).
Accordingly, this application is hereby TRANSFERRED to the Supreme Court of
Georgia for disposition.
Court of Appeals of the State of Georgia
                                 08/13/2014
       Clerk’s Office, Atlanta,__________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.